William Stocker Attorney at Law phone (949) 487-5140 31878 Del Obispo, Suite 118-606 fax (949) 369-6807 San Juan Capistrano CA February 10, 2009 Joanna Lam United States Mail Stop SECURITIES AND EXCHANGE COMMISSION Division of Corporate Finance Washington DC 20549 re: Turner Valley Oil & Gas, Inc. FORM 10-KSB December 31, 2007 FiledApril 17, 2008 File No 0-30891 A Personal Note of Apology Counsel apologizes that he and not the Issuer is responsible for the delay in responding during January and early February. Unexpected medical procedure requiring hospitalization and recovery interrupted the preparation of these responses, after Counsel's telephone conversation with Ms. Lam. Please excuse the Issuer for Counsel's failure. Now, to facilitate prompt attention to the most pressing matters, this response covers comments to Financial Statements. Comments 1-3 have been handled previously and the Form 10-K itself revised accordingly. Nonetheless, that information will be provided again by separate letter to refresh the Staff's memory and re-review of those minor correction. It is felt however, that the following material must be provided immediately. A clean copy of the Revised Audited Statements will be faxed separately for coordination. Please note new address, phone and fax information in revised letterhead above Financial Statements Statement of Operations and Comprehensive Income(Loss) 4.
